EXHIBIT 10.39

 

MODIFICATION AGREEMENT

 

THIS MODIFICATION AGREEMENT dated as of June 30, 2001 (the “Modification”) is
entered into among BOGEN COMMUNICATIONS INTERNATIONAL, INC. and BOGEN
COMMUNICATIONS, INC., each a Delaware Corporation (singly, a “Borrower” or
collectively, the “Borrowers”) and KEYBANK NATIONAL ASSOCIATION (“Key”) both in
its individual capacity and, as Agent for the “Banks” [as that term is defined
in a “Credit Agreement” dated as of April 21, 1998 between the Borrowers, the
Banks and Key (the “Credit Agreement”)].

 

R E C I T A L S

 

A.            The Borrowers and Key have negotiated and agreed to modify certain
of the terms of the Credit Agreement, the Loan Documents, the Acquisition
Sublimit and the Working Capital Sublimit (as each of those terms are defined in
the Credit Agreement).

 

In consideration of the premises and the mutual agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.             DEFINITIONS.

 

(a)           Except as otherwise defined herein, capitalized terms used in this
Modification shall have those meanings set forth in the Credit Agreement.

 

(b)           The following definition set forth in the Credit Agreement are
modified as follows:

 

Loan Documents means the Credit Agreement, the Notes, the Guaranty, the L/C
Applications, the Collateral Documents and this Modification.

 

Working Capital Sublimit means Five Million and NO/100ths ($5,000,000.00)
Dollars.

 

Termination Date means the earlier to occur of (a) June 30, 2002, or such later
date to which the Termination Date may be extended at the request of the
Borrowers and with the consent of each Bank, or (b) such other date on which the
Commitment shall terminate pursuant to Sections 6 or 12.

 

2.             WARRANTIES.  The Borrowers warrant to the Agent and the Banks
that:

 

(a)           Each of the warranties set forth at Sections 9.1, 9.4, 9.5, 9.6,
9.7, 9.8, 9.9, 9.10, 9.11, 9.12, 9.13, 9.14, 9.15, 9.17, 9.18 and 9.19 are
renewed and made contemporaneous with the execution of this Modification.

 

(b)           Any Schedules to the Credit Agreement which have not been replaced
by Schedules attached to this Modification, may be relied upon by the Banks and
the Agent.


 

(c)           The Borrowers and Guarantors warrant and certify to the Agent and
the Banks that:

 

(i)            The full amount of principal now owing on the Acquisition
Sublimit is Zero ($0.00) Dollars.

 

(ii)           The full amount of principal now outstanding on the Working
Capital Sublimit is Zero ($0.00) Dollars and there are presently Letters of
Credit outstanding under the Working Capital Sublimit having aggregate Stated
Amounts of Six Hundred Thousand and NO/100ths ($600,000.00) Dollars.

 

(iii)          There are no defenses, counterclaims, cross or other claims,
demands or any offsets of any nature whatsoever which can be asserted to (1)
reduce or eliminate all or any part of any liability under either of the Notes
or (2) seek affirmative relief or damages from the Agent or the Banks.

 

(iv)          All of the provisions of the Loan Documents are in full force and
effect.

 

(v)           Any and all liens and security interests held by the Agent are in
full force and effect and there are no defenses to said liens and security
interests.

 

(vi)          Neither of the Borrowers nor any Guarantor have (1) filed a
petition seeking relief under any provision of any bankruptcy, reorganization,
arrangement or dissolution law of any jurisdiction, (2) made any assignments for
the benefit of creditors, (3) had a receiver, custodian, liquidator, trustee
appointed by court order or (4) failed to pay or admitted in writing an
inability to pay, debts generally as they become due.

 

3.             MODIFICATIONS TO CREDIT AGREEMENT.  In addition to the
modifications to the DEFINITIONS set forth in SECTION 1 of the Credit Agreement,
the Credit Agreement is further modified as follows:

 

(a)           Borrowers and the Agent have agreed pursuant to the provisions of
Section 6.1 of the Credit Agreement that the Borrowers have requested and the
Agent and the Banks have agreed that the Working Capital Sublimit is reduced
from Seven Million and NO/100ths ($7,000,000.00) Dollars to Five Million and
NO/100ths ($5,000,000.00) Dollars.

 

(b)           The Facility Fee set forth at Section 5.1 is reduced from Sixty
Seven Thousand Five Hundred and NO/100ths ($67,500.00) Dollars to Twelve
Thousand Five Hundred and NO/100ths ($12,500.00) Dollars and said reduced amount
shall be payable on the date of execution of this document.


 

(c)           A new Section 5.4 is added to the Credit Agreement:

 

“5.4             Reactivation Fee.    Should the Agent permit a Loan or Loans
under the Acquisition Sublimit, the Borrowers will pay a fee (the “Reactivation
Fee”) on the date of funding of such borrowing in an amount computed by
multiplying the amount of such borrowing by thirty one hundredths of one percent
(0.3%) percent.”

 

(d)           Compliance by the Borrowers with the provisions of Sections
10.6.1, 10.6.2, 10.6.3 and 10.6.4 is waived.

 

(e)           A new subitem (8) is added to item (c) at Section 10.10 as
follows:

 

“and (8) any other conditions for such purchase or other acquisition established
by the Banks or the Agent have been fully satisfied.”

 

By adding this subitem, it is the intent of the parties that Borrowers may
submit requests for approval of acquisitions and for funding under the
Acquisition Sublimit however, in considering any request, the Agent and the
Banks may apply such criteria to said request, including, inter alia, the
conditions and criteria set forth in the Credit Agreement, as the Agent and the
Banks may determine to be appropriate and the Borrowers acknowledge that the
criteria for any such borrowing may be materially different than the criteria
set forth in the Credit Agreement.

 

(f)            The parties hereto have annexed to this Modification Schedules
9.8, 10.8, 12.1.11A and 12.1.11B as replacements for the referenced Schedules
attached to the Credit Agreement.

 

4.             AFFIRMATION OF LOAN DOCUMENTS.  The Borrowers and the Guarantors
hereby covenant and agree that all of the promises made in this Modification and
in the other Loan Documents, except to the extent the same have been modified by
this Modification, are in all respects valid and binding promises of the parties
making the same, enforceable in accordance with their terms.

 

5.             CONFLICT RESOLUTION.   The Borrowers and the Guarantors hereby
agree that should there be a conflict between the terms of this Modification and
any of the other Loan Documents, the provisions of this Modification shall
prevail.

 

6.             AFFIRMATION OF LIENS AND SECURITY INTERESTS.  The Borrowers and
the Guarantors hereby covenant and agree that the liens and security interests
granted to the Agent and the Banks pursuant to the Collateral Documents shall
continue to remain in full force and effect and shall also continue as
collateral for all of the obligations of the Borrowers under the Loan Documents.

 

7.             AFFIRMATION OF GUARANTYS.  The Guarantors affirm their
obligations as guarantors of payment.


 

8.             AMENDMENT.  This Agreement may not be changed or modified orally
but only by an agreement in writing signed by the party or parties against whom
enforcement of any waiver, change, modification or discharge is sought.

 

9.             ENTIRE AGREEMENT.   This Agreement constitutes the complete
agreement of the parties with respect to the subject matter referred to herein
and supercedes all prior or contemporaneous negotiations, promises, covenants,
agreements or representations of every nature whatsoever with respect thereto
all of which have been merged and finely integrated into this Agreement.  Each
of the parties hereto understands that in the event of any subsequent
litigation, controversy or dispute concerning any of the terms, conditions or
provisions of this Agreement, no party shall be permitted to offer or to
introduce any oral evidence concerning any oral promises or oral agreements
between the parties relating to the subject matter of this Modification not
included or referred to herein and not reflected by a writing.

 

10.           GOVERNING LAW.  This Modification shall be construed in accordance
with the Laws of the State of New York.

 


                IN WITNESS WHEREOF, the parties hereto have set their hands and
seals as of the day, month and year first above written.

 

 

BOGEN COMMUNICATIONS INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Maureen A. Flotard

 

 

Name: Maureen A. Flotard

 

 

Title: Chief Financial Officer

 

 

 

 

BOGEN COMMUNICATIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Maureen A. Flotard

 

 

Name: Maureen A. Flotard

 

 

Title: Chief Financial Officer

 

 

 

 

BOGEN CORPORATION

 

 

 

 

 

 

 

By:

/s/ Maureen A. Flotard

 

 

Name: Maureen A. Flotard

 

 

Title: Chief Financial Officer

 

 

 

 

APOGEE SOUND INTERNATIONAL, LLC

 

 

 

 

 

 

 

By:

/s/ Maureen A. Flotard

 

 

Name: Maureen A. Flotard

 

 

Title: Chief Financial Officer

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ William B. Palmer

 

 

Name: William B. Palmer

 

 

Title: Vice President

 


STATE OF NEW JERSEY

 

COUNTY OF BERGEN        ss:

 

On the 17th day of August in the year 2001 before me, the undersigned, a notary
public in and for said state, personally appeared Maureen A. Flotard, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that she executed the same in her capacity, and that by her signature on the
instrument, the individual or the person upon behalf of which the individual
acted, executed this instrument.

 

 

 

/s/ Constance H. Farrell

 

 

NOTARY PUBLIC

 

STATE OF NEW YORK

 

COUNTY OF ALBANY      ss:

 

On the  21st day of August in the year 2001 before me, the undersigned, a notary
public in and for said state, personally appeared William B. Palmer, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual or the person upon behalf of which the individual
acted, executed this instrument.

 

 

 

/s/ Jill L. Nasko

 

 

NOTARY PUBLIC

 